Citation Nr: 1744150	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  10-36 211A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee
 
 
THE ISSUES
 
1. What evaluation is warranted for posttraumatic stress disorder from December 7, 2007 to September 8, 2014?
 
2. What evaluation is warranted for posttraumatic stress disorder from September 9, 2014?
 
3. Entitlement to an effective date earlier than September 10, 2015, for an 80 percent rating for residuals of squamous cell cancer of the oral cavity at the tongue base.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
T. Booker, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from October 1966 to July 1977. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and May 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The case was remanded in July 2014 and September 2016 for further development.
 
The Veteran testified at a videoconference hearing in September 2012 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.
 
 
FINDINGS OF FACT
 
1. Resolving reasonable doubt in the Veteran's favor, from December 7, 2007 to September 8, 2014, his posttraumatic stress disorder was manifested by occupational and social impairment, with deficiencies in most areas.

2. Resolving reasonable doubt in the Veteran's favor since September 9, 2014, the Veteran's posttraumatic stress disorder has been manifested by total occupational and social impairment.
 
3. The earliest date of a pending claim for an increased rating for residuals of squamous cell cancer of the oral cavity at the tongue base is September 10, 2015.
 
 
CONCLUSIONS OF LAW
 
1. From December 7, 2007 to September 8, 2014, the criteria for a 70 percent rating for posttraumatic stress disorder have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7,  4.130, Diagnostic Code 9411 (2016).
 
2. Since September 9, 2014, the criteria for a 100 percent rating for posttraumatic stress disorder have been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.
 
3. The criteria for assignment of an effective date prior to  September 10, 2015, for the assignment of an 80 percent disability rating for residuals of squamous cell cancer of the oral cavity at the tongue base have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.400 (2016).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that his posttraumatic stress disorder is more severe than the assigned ratings reflect.
 
Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 .  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).  
 
A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2016).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
The Veteran's posttraumatic stress disorder is rated under Diagnostic Code 9411.  VA regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130.  Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms listed.  Instead, VA will consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-V).
 

Diagnostic Code 9411 provides for ratings as follows:
  
50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
 
70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.
 
100 percent - Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.
 
The Veteran's posttraumatic stress disorder is currently assigned a 50 percent disability rating from December 7, 2007 to September 8, 2014, and a 70 percent rating from September 9, 2014. 
 
The appellant claims entitlement to a higher initial rating.  
 
A. From December 7, 2007 to September 8, 2014
 
The Veteran's posttraumatic stress disorder does not warrant a rating higher than 50 percent from December 7, 2007 to September 8, 2014.  In this regard, the evidence preponderates against finding that it resulted in occupational social impairment, with deficiencies in most areas.  

The Veteran was afforded a VA examination in November 2008.  The examiner noted that the Veteran was isolated socially, with only one friend.  The appellant believed that no one understood him.  Mental status examination revealed that the Veteran was oriented to person, time and place, and he was clean and appropriately dressed.  The Veteran did appear restless, fatigued, tense, and he exhibited hand wringing and little eye contact.  His speech was clear and coherent, but his affect was constricted and he was suspicious of the examiner. The appellant's mood was hopeless and he was depressed, with the claimant expressing hopelessness because "there was nothing he could do" to feel better.  He was unable to do serial sevens, and there was evidence of looseness of associations, perserveration, circumstantiality and tangentiality.  The appellant's thought content was notable for monthly suicidal ideation, paranoid ideation, and a history of violent episodes.  The claimant reported that persistent paranoid delusions, and he reported visual hallucinations.  The Veteran endorsed a history of panic attacks reporting that they occurred about once every three months.  There was no evidence of obsessive or ritualistic behavior.

The examiner opined that the Veteran was able to maintain minimum personal hygiene, and the claimant denied problems with activities of daily living.  He was capable of handling his own finances, and his judgment and insight were appropriate.  His remote and immediate memory were normal, while his recent memory was moderately impaired.  The examiner recorded that the Veteran experienced recurrent and intrusive distressing recollections of stressful events, a persistent avoidance of stimuli associated with the trauma, hypervigilance, irritability, and difficulty falling asleep which caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  The examiner diagnosed the Veteran with moderate to severe posttraumatic stress syndrome. 
 
The Veteran testified at a video conference hearing in September 2012.  He discussed symptoms of irritability and difficulty sleeping, but expressed an ability to moderate this difficulty.  The Veteran described living as a recluse on a small farm.  The claimant did believe that he was able to manage his symptoms to avoid problems.  He stated that the mental health care and medication that he received from VA had been very helpful, and that working with his psychiatrist quarterly and attending group therapy enabled him to maintain control and recognize limits.  Still, he reported avoiding large groups of people, as well as argumentative people.  The appellant also reported avoiding most social situations and trusting very few people, to include those in VA or veteran service organizations.
 
The evidence detailed above does not support a 100 percent rating.  The appellant's posttraumatic stress disorder is not shown to have caused a gross impairment in thought processes or communication.  While he reported hallucinations they were not persistent, and there is no evidence that the Veteran engaged in grossly inappropriate behavior, or that he was persistently in danger of hurting self or others.  Further, there is no evidence of an intermittent inability to perform activities of daily living, a disorientation to time or place, or a memory loss that is so severe that he cannot recall the names of close relatives, his own occupation or own name.  

The evidence, however, does support the assignment of a 70 percent rating in light of the Veteran's report of monthly suicidal ideation.  In this regard, the United States Court of Appeals for Veteran's Claims held in Bankhead that the language of the regulation indicates that "the presence of suicidal ideation alone that is, a [V]eteran's thoughts of his ... own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas." Bankhead v. Shulkin, 29 Vet.App. 10, 20 (2017).  Given this holding, the Board finds that the Veteran's reports of suicidal thoughts at the 2008 examination to be probative evidence in concluding that his posttraumatic stress disorder symptoms result in occupational and social impairment with deficiencies in most areas.

In reaching this decision the Board acknowledges the fact that the appellant denied suicidal ideation during several outpatient treatment sessions in 2009 and 2011.  When these reports, however, are viewed globally, particularly in view of all of the evidence of record, to include the revelations made at later VA examinations, the Board finds the 70 percent rating to be in order.   Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.")

B. Since September 9, 2014
 
The Veteran's seeks a rating higher than 70 percent from September 9, 2014.  At a September 2014 VA examination the appellant reported living by himself because his wife left him due to symptoms associated with posttraumatic stress disorder.  He described living as a recluse.  The examiner noted that the appellant denied receiving mental health treatment since 2012, and he was not on any medication for a psychiatric illness.  On examination the appellant's appearance was within normal limits, and he was alert and oriented in all spheres.  He showed no unusual gestures or grimaces, and his affect was flat.  His recent and remote memory was intact.  He denied auditory and visual hallucinations or delusions.  He also denied wanting to harm or kill himself or others, and had no suicidal or homicidal ideations or intent.  The Veteran reported that he had not been on psychotropic medication for the past three years, because he felt that medication did not help.  According to the Veteran, he had not issued alcohol or illegal drugs since service.  
 
Significantly, however, the examiner specifically found that the Veteran showed evidence of a depressed mood, anxiety, suspiciousness, weekly panic attacks, chronic sleep impairment, a memory loss for names of close relatives, occupation or own name, difficulty understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships, neglect of personal appearance and hygiene, and an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner found that the Veteran showed severe symptoms of posttraumatic stress disorder such as hypervigilance, chronic sleep disturbance, flashbacks, isolation, and a marked irritability with increased anger.  The claimant was able to manage his own financial affairs.  

While the examiner concluded that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, and thinking and/or mood, in light of the symptoms reported by the September 2014 examiner, to specifically include finding that the Veteran was intermittently was unable to perform the activities of daily living to include the maintenance of minimal personal hygiene); the finding that the was disoriented to time or place, and that he suffered from a memory loss for the names of close relatives, his own occupation or his own name the Board will resolve reasonable doubt and grant a 100 percent rating for posttraumatic stress disorder from the date of this examination.
 
A March 2015 VA examination revealed worsening posttraumatic stress symptoms.  Indeed, the examiner opined that the appellant's posttraumatic stress disorder rendered him unable to secure and maintain substantially gainful employment, including physical and sedentary employment because of poor concentration, poor sleep, increased isolation, and a marked irritability toward people with increased anger.  Given that finding the Board finds no basis to stage the rating lower than the assigned 100 percent rating that is effective September 9, 2014. 
 
Earlier Effective Date
 
Service connection was granted for residuals of squamous cell cancer of the oral cavity at the tongue base in a January 2015 rating decision, with a noncompensable evaluation, effective December 7, 2007.  The Veteran disagreed with the assigned rating.  During the course of that appeal, the rating was increased in a March 2015 rating decision to 30 percent, effective February 18, 2015.  A December 2015 rating decision increased the evaluation to 80 percent, effective September 10, 2015.  
 
The Veteran disagreed with the effective date of the 80 percent evaluation, arguing that he was entitled to an effective date of December 31, 2003, the date of his original claim.  The Veteran referred to the diagnoses of the condition in 1999, and referenced residuals to include difficulty in swallowing, weight loss, loss of teeth, and problems with his saliva glands and taste buds to support his claim for an earlier effective date.
 
The law regarding effective dates provides that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a). 
 
The applicable effective date statute and regulations provide that the proper effective date for an increased rating claim is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of claim for increased rating. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 
 
If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim for increase.  Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  The United States Court of Appeals for the Federal Circuit reaffirmed that "the plain language of [section] 5110(b)(2) only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim." Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).
 
The date of the Veteran's original claim for service connection is December 31, 2003.  As the appellant is appealing from an initial rating, the Board must determine the date entitlement to a rating of 80 percent arose.  Residuals of squamous cell cancer of the oral cavity at the tongue base are rated under 38 C.F.R. § 4.114, Diagnostic Code 7203.  Diagnostic Code 7203 provides that a 30 percent rating is warranted for moderate stricture of the esophagus.  A 50 percent rating is warranted for severe stricture of the esophagus, permitting liquids only.  An 80 percent rating is warranted where only liquids can pass through the esophagus, with marked impairment of general health.
 
After a review of all of the evidence, the Board finds that entitlement to an 80 rating in this case is not earlier than September 10, 2015, corresponding to September 10, 2015 notes from VA Tennessee Valley Health Care Center.  
 
VA Medical Center Ear, Nose, Throat notes from September 2014, document that the Veteran experienced dysphagia, but do not document that the disorder caused only liquids to pass through the esophagus with marked impairment of general health.  Indeed, the examiner noted that while the Veteran had "quite a bit" of dysphagia, he was able to maintain a steady weight.
 
A February 2015 VA examination indicated that the Veteran continued to experience dysphagia.  While the examiner noted that the Veteran experienced difficulty swallowing liquid and solid food, as well as pain with swallowing, there was no indication that the Veteran's condition permitted passage of liquids only, with marked impairment of general health.  The Veteran was not able to use his voice extensively such as working on the telephone, and he required a bottle of water at all times for dry mouth.  The examiner remarked, however, that dysphagia did not cause problems with usual daily activities.

VA medical records dated September 10, 2015 identified an increase in the Veteran's disability.  The VA examiner documented that the Veteran was "unable to swallow solids now", as well as weight loss.  The Veteran reported blending all of his foods at that time.
 
In light of the evidence the Board concludes that the appropriate effective date for the 80 percent rating is September 10, 2015, the date of his documented impairment.  There is no evidence that the appellant's disorder, prior to that date was manifested by symptoms so severe that only liquids could pass through the esophagus, and by symptoms so severe that there was a marked impairment of general health

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.
 
 
ORDER
 
From December 7, 2007 to September 8, 2014, a 70 percent rating for posttraumatic stress disorder is warranted subject to the laws and regulations governing monetary benefits.
 
Since September 9, 2014, entitlement to a 100 percent evaluation for posttraumatic stress disorder is warranted subject to the laws and regulations governing monetary benefits.
 
Entitlement to an effective date prior to September 10, 2015, for the assignment of an 80 percent disability rating for residuals of squamous cell cancer of the oral cavity at the tongue base is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


